Name: 92/118/EEC: Council Decision of 27 January 1992 on the adaptation of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese
 Type: Decision
 Subject Matter: Europe;  processed agricultural produce;  trade policy;  international trade;  tariff policy
 Date Published: 1992-02-20

 Avis juridique important|31992D011892/118/EEC: Council Decision of 27 January 1992 on the adaptation of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese Official Journal L 044 , 20/02/1992 P. 0038 - 0038COUNCIL DECISION of 27 January 1992 on the adaptation of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese (92/118/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation by the Commission, Whereas in the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway concerning reciprocal trade in cheese, signed on 22 March 1989 (1) hereafter referred to as the 'Agreement concerning reciprocal trade in cheese', the tariff quotas to be opened by the Community and Norway respectively were laid down for the years 1989 to 1991 only; whereas quotas applicable from 1 January 1992 should now be laid down; Whereas the Commission has held consultations on this matter with Norway; whereas these consultations have led to an Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Norway on the adaptation of the Agreement concerning reciprocal trade in cheese is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 27 January 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No L 362, 30. 12. 1988, p. 52.